IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHARLES WAYNE COPE,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-5492

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 5, 2015.

Petition for Belated Appeal -- Original Jurisdiction.

Bill Salmon, Special Public Defender, Gainesville, for Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      Petitioner is granted a belated appeal of the April 8, 2014, judgment and

sentence in Baker County Circuit Court case numbers 02-2013-CF-0018-A, 02-2013-

CF-0019-A, 02-2013-CF-0020-A, 02-2013-CF-0021-A, 02-2013-CF-0022-A, 02-
2013-CF-0023-A, 02-2013-CF-0024-A and 02-2013-CF-0025-A. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit

court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D). If

petitioner qualifies for appointed counsel, the trial court shall appoint counsel to

represent petitioner on appeal.

LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.




                                            2